VILLANTI, Judge.
In accordance with the holding in Kist v. State, 900 So.2d 571 (Fla. 2d DCA 2004), John E. Kist seeks a new appeal of his convictions for grand theft and insurance fraud for the same transaction because the convictions violate double jeopardy protections. See Hays v. State, 844 So.2d 705 (Fla. 2d DCA 2008). The State rightfully concedes the error. We reject all other grounds raised by Kist. Accordingly, we reverse the convictions and sentences on counts 3, 5, 10, 12, and 17. In all other regards, we affirm.
Affirmed in part; and reversed and remanded for the trial court to vacate the judgment and sentences on counts 8, 5, 10, 12, and 17.
SALCINES and STRINGER, JJ., Concur.